Citation Nr: 0303280	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  99-14 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970 and from April 1973 to April 1988.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the RO that 
denied service connection for PTSD.  

The undersigned Member of the Board has been designated to 
make the final disposition of this proceeding for VA.   

In November 2000, the Board remanded the case to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested symptoms of a 
psychiatric disorder  during his extensive period of active 
duty or for many years thereafter.  

2.  The veteran is not shown to have received any decorations 
for valor or other affirmative evidence of having had combat 
with the enemy in connection with his service in the Republic 
of Vietnam.  

3.  The veteran currently is not shown to have a definitive 
diagnosis of PTSD based on verifiable to stressors that he 
experienced during his service in the Republic of Vietnam.  

4.  The veteran has failed to provide specific information 
that would permit verification of claimed stressors during 
his service in the Republic of Vietnam.  



CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty from January 1969 to 
September 1970 and from April 1973 to April 1988.  Service 
personnel records show that he served in the Republic of 
Vietnam from September 1969 through September 1970.  He is 
shown to have participated in the campaigns of Vietnam 
Summer-Fall 1969, Vietnam Winter-Spring 1970, DA Sanctuary 
Counteroffensive, and Vietnam Counteroffensive Phase VII.  

The veteran is also shown to have received various awards and 
decorations, including the National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal, and Good 
Conduct Medal.  His Military Occupational Specialty (MOS) was 
as a communications repairman.  

The veteran's service medical records show no complaints, 
treatment or diagnosis of psychiatric disability.  

The VA records show that the veteran was hospitalized from 
February 1990 to April 1990, after he began to feel depressed 
and more preoccupied with thoughts of his Vietnam 
experiences, as well as experiencing nightmares of Vietnam.  
During hospitalization in the Combat Stress Unit, the veteran 
successfully completed treatment and participation in the 
phases of the program.  He also participated in group and 
individual therapy.  He was discharged after 46 days, with a 
diagnosis of PTSD.  

In April 1998, the RO received the veteran's claim of service 
connection for PTSD, alleged to have been first diagnosed in 
1990.  

In a May 1998 letter, the RO requested the veteran to furnish 
information concerning in-service stressors, which he felt 
had caused and/or contributed to his present mental condition 
(e.g., dates/approximate times/places that events occurred, 
exact unit of assignment, full description of the events 
including details as to how he was involved, and full names 
and ranks of any other personnel involved and the names of 
any witnesses).  The RO also requested information concerning 
treatment of his psychiatric condition.  There is no record 
that the veteran responded to this request.  

In a March 1999 decision, the RO denied service connection 
for PTSD.  

In a May 1999 statement, in which disagreement with the RO 
decision was expressed, the veteran's representative asserted 
that the veteran had provided information regarding his 
Vietnam service and stressors, as requested.  

The representative indicated that this information would be 
given again.  It was reported that the veteran served in 
Vietnam for exactly one year beginning September 21, 1969, 
with the 2nd 35th artillery 2nd field force.  He was stationed 
at Xuan-Loc until his unit (HQ, Btty) transferred to Long-
Binh in July 1970.  The veteran's job in Vietnam was as a 
field radio mechanic, responsible for repair and maintenance 
of field radios and communication systems of the artillery 
units of A, B and C Companies.  

As for events and stressors in Vietnam, two particular 
incidents were alleged.  On one occasion, in approximately 
April 1970, the veteran was flown out of Xuan-Loc base camp 
to a nearby mountaintop base for field radio repairs.  It was 
reported that he had been stuck on this mountain for four 
days, due to weather and increasing enemy activity, and while 
there encountered enemy attacks with mortar and small arms 
fire.  Reportedly, he had manned a bunker with other soldiers 
and returned fire to the enemy.  He did not recall the unit 
designation of the company or the hill or any of the other 
men in the bunker.  The unit allegedly suffered minor 
casualties.  

On another occasion, in around August 1970 while stationed at 
Long-Binh with HQ Co. 2/35th Atty, the veteran was driving a 
3/4 ton truck with an unknown soldier (a private who was new to 
the unit).  While conducting a "supply run," the truck hit 
a land mine and the vehicle was destroyed.  The veteran and 
the private received shrapnel wounds.  A military medivac 
chopper picked them up the next day and returned to Long-
Binh.  The private died from his wounds, and the veteran 
declined a Purple Heart award because he was not badly hurt.  

In a June 1999 statement, the veteran indicated that he 
received superficial wounds from an incident in service when 
his truck hit a land mine, was treated in the field by a 
medic from another unit, and refused an award of a Purple 
Heart.  

At a September 1999 hearing, the veteran testified in regard 
to stressors he experienced in Vietnam.  He described being 
sent to repair radios on a mountain and coming under attack 
by mortar fire.  He said that he was stationed at "Su An 
Loc," about 10 miles away from the mountain base.  He did 
not recall the small infantry unit he was sent to help on the 
mountain or the names of any of the men.  He said that he ran 
to a bunker and fought along side the unit for a duration of 
two or three hours.  He said a couple of men were wounded.  

The veteran also described another incident, occurring around 
the end of July or in August, when he was assigned to 
headquarters and was heading up north out of Long-Binh to 
repair radios.  He said that his truck hit a land mine and 
was blown up.  He said that his passenger, a new soldier who 
needed to be dropped off at his unit, died.  He said that he 
did not recall the name of the dead soldier.   He also 
described the enemy taking "pop shots" at the fuel trucks 
as they went down the highway to get fuel.  He said that he 
could recall no other incidents that could be considered 
stressors.  

The veteran also testified that he refused an award of a 
Purple Heart for injuries that he received which only 
required Band-Aids.  His wife testified that the veteran 
often had nightmares during which he became violent and said 
"hit the bunker."  

In an October 1999 letter, the RO requested verification from 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) of the veteran's claimed stressor incidents.  The 
veteran's dates of service, his military units of 
assignments, and his alleged stressor incidents were 
described.  

In a November 1999 letter to the RO, USASCRUR replied that 
the information received was insufficient to conduct 
meaningful research.  It was stated that, in order to provide 
research concerning specific combat incidents and casualties, 
the veteran must provide additional information, such as unit 
designations down to company level and full names of 
casualties.  (The RO informed the veteran of this letter in a 
Supplemental Statement of the Case in February 2000.)  

In November 2000, the Board remanded the case to the RO for 
additional development to include obtaining specific 
information from the veteran regarding the claimed stressor 
events.  

In a December 2000 letter, the RO requested the veteran to 
furnish additional information regarding treatment for PTSD 
since service.  He was informed that the RO was requesting 
medical reports from the Buffalo VA Medical Center (VAMC) 
since May 1990.  

The RO also requested the veteran to provide names of 
persons, dates of deaths, and any other verifiable 
information to support his claim of service connection for 
PTSD.  He was informed that previous information he submitted 
was too general in nature and that he must be as specific as 
possible for the RO to verify his PTSD stressors.  The 
veteran did not respond to this request for information.  

At a May 2002 VA examination, through an interview and review 
of the claims file, the examiner noted the veteran's reports 
of involvement in combat situations in Vietnam, including 
having been separated from his company and stranded for four 
day at an airbase that came under small arms and mortar fire.  
Also noted was a report that a truck in which he was riding 
hit a land mine.  

Regarding these reports, and accepting the veracity of these 
reports, the examiner stated that these stressors would 
indeed be considered appropriate and meet the criteria for 
possibly causing a PTSD reaction.  

After a complete examination, the veteran's diagnoses 
included those of PTSD, chronic, mild (Axis I) and initial 
precipitant of PTSD symptoms are Vietnam combat symptoms 
(Axis IV).  The examiner opined that it was much more likely 
than not that the veteran's PTSD symptoms were secondary to 
his reported Vietnam War experiences.  He stated that, while 
apparently official verification of the veteran's combat 
experiences per VA criteria had yet to be met, the veteran's 
history and symptoms suggested a PTSD syndrome.  

The examiner stated that there was no other evidence of 
significant trauma in the veteran's life that could 
precipitate PTSD symptoms.  The examiner stated that it was 
particularly noteworthy that, prior to going to Vietnam, the 
veteran had no significant mental health problems.  

In an October 2002 letter, the RO informed the veteran about 
the Veterans Claims Assistance Act of 2000 (VCAA), the VA's 
duty to assist him in obtaining evidence for his claim, and 
what had been done to help his claim.  

In the letter, the RO stated that the duty to assist a 
claimant was not always a "one-way street," and that the 
veteran had a responsibility to cooperate with his appeal.  
In that regard, it was noted that he had not responded to the 
RO's December 2000 letter requesting additional information.  
(The veteran's lack of a response was also noted in a 
Supplemental Statement of the Case in November 2002.)  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in March 1999), Statement of the Case (in 
May 1999), Supplemental Statements of the Case (in February 
2000 and November 2002), the RO has notified him of the 
evidence needed to substantiate his claim.  

Also, in a letter mailed to the veteran in October 2002, the 
RO notified the veteran about the VCAA, the VA's duty to 
assist him in obtaining evidence for his claim, and what had 
been done to help his claim.  Further, in a December 2000 
letter, the RO has informed the veteran of the specific 
evidence he needed to submit.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA).  The RO has also sought and obtained an examination in 
May 2002, regarding the issue at hand.  The RO has provided 
the veteran with the opportunity to present testimony at a 
hearing at the RO before a local hearing officer in September 
1999.  

Additionally, the RO, in its December 2000 letter, requested 
more detailed information from the veteran concerning his 
claim; however, he did not respond and the Board finds that 
no further assistance is necessary to assist him.  See also 
Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 
1 Vet. App. 406 (1991).  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, such as psychoses, if they are manifest to a 
compensable degree within the year after active service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In addition to the applicable criteria noted hereinabove, 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  

This regulation was revised in June 1999, effective in March 
1997, and now provides that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).  

The veteran contends that he has PTSD related to his active 
service in Vietnam.  However, based on a careful review of 
the record, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for PTSD.  

In this case, there is no service medical evidence revealing 
that the veteran suffered from any psychiatric 
manifestations.  The post-service records show that he was 
initially diagnosed with PTSD during a period of 
hospitalization at VA in 1990.  
 
The veteran underwent a VA examination in May 2002 in order 
to determine whether he suffers from a psychiatric disorder, 
to include PTSD, as a result of his active military service.  
The examiner diagnosed the veteran with PTSD, chronic, mild, 
noting that the PTSD symptoms were secondary to reported 
Vietnam War experiences.  In furnishing such diagnosis, the 
examiner particularly remarked that official verification of 
the veteran's combat experiences were not yet obtained.  

There is no medical evidence of a psychiatric disorder in 
service or within the one-year presumptive period in order to 
establish service connection on a direct basis.  The veteran 
has specifically claimed service connection for PTSD, and 
while there is medical evidence of a diagnosis of PTSD 
related to alleged in-service stressors, there is no credible 
supporting evidence that the claimed in-service stressors 
occurred so as to support the diagnosis of PTSD.  In order to 
establish service connection, this last requirement must be 
met.  38 C.F.R. § 3.304(f).  

A review of the evidence shows that the veteran has not met 
the requirement of furnishing credible supporting evidence 
that his alleged in-service stressors underlying his PTSD 
diagnosis had occurred.  Whether the stressors alleged by the 
veteran actually occurred is a factual determination, and VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  Wood v. Derwinski, 1 Vet. App. 1909 (1991).  The Board 
finds that the record is devoid of a definitive diagnosis of 
PTSD that is traceable to verifiable stressors experienced 
during service in the Republic of Vietnam.

In statements and testimony, the veteran described two 
distinct incidents during his period of service in Vietnam -- 
one involving being stranded on a mountaintop and engaging in 
combat and the other involving hitting a land mine that 
resulted in the death of his passenger and minor injuries to 
himself.  The description of these events, together with 
dates of occurrence and his assigned military unit, was 
forwarded to USASCRUR for verification.  However, these 
events could not be corroborated given the absence of 
specific information.  The veteran was informed of this, and 
he was given an opportunity to submit more detailed 
information regarding these events.  However, he did not 
respond.  As noted previously, the Board believes that the VA 
has assisted the veteran to the extent possible.  The Board 
further notes that in Wood v. Derwinski, 1 Vet. App. 190 
(1991), the Court stated that the duty to assist is not 
always a one-way street, and if a claimant wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.

The Board recognizes that the veteran's statements alone may 
suffice to establish the occurrence of his claimed stressors, 
provided that he engaged in combat with the enemy and the 
claimed stressor is related to that combat, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the service.  38 C.F.R. 
§ 3.304(f).  However, after a careful review of the record, 
the Board cannot find that the veteran did engage in combat 
with the enemy; neither his service records nor any other 
evidence show combat service.  See VAOPGCPREC 12-99.  The 
record contains no affirmative evidence, service or 
otherwise, that he had any decorations for valor in the 
Republic of Vietnam.  Moreover, his MOS was as a 
communications repairman, and such title alone does not 
convey that the veteran's duty inherently involved combat.  
In view of the foregoing, the veteran's statements alone are 
insufficient to establish the occurrence of his claimed 
stressors.  

The veteran's claimed stressors from Vietnam must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  His claimed 
stressors, involving coming under attack while visiting 
another unit to repair radios, and riding over a land mine in 
a truck and receiving superficial wounds, are not mentioned 
in the service records.  

As noted, USASCRUR could not undertake to corroborate the two 
claimed stressors due to the lack of specific information 
from the veteran.  Moreover, the veteran has failed to 
cooperate by providing the requested information to show that 
his alleged stressors actually occurred, and he has not 
alleged any other stressors than the two incidents previously 
noted.  Thus, there is no credible supporting evidence that 
claimed service stressors, which might lead to PTSD, actually 
occurred.  Without such stressor evidence, service connection 
for PTSD may not be granted.

The Board concludes that the weight of the credible evidence 
is against the veteran's claim of service connection for 
PTSD.  As the preponderance of the evidence is against the 
veteran's claim of service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

